ORDER SUSTAINING THE DISCIPLINARY COMMISSION’S OBJECTIONS TO AUTOMATIC REINSTATEMENT

By order issued May 5, 2003, the respondent, Michael B. Haughee, was suspended from the practice of law for a period of 60 days, effective June 14, 2003, for attorney misconduct. Matter of Haughee, 787 N.E.2d 376 (Ind.2003). On August 1, 2003, pursuant to Ind.Admission and Discipline Rule 23(4)(e), the Indiana Supreme Court Disciplinary Commission filed its objections to the respondent’s automatic reinstatement, set to take effect on August 13, 2003. In its objections, the Commission alleges that the respondent (1) violated Admis.Disc.R. 23(4)(e)(3) by entering an appearance in an estate matter after he received notice of his suspension; (2) that, contrary to Admis.Disc.R. 23(4)(c)(l), he prepared and filed pro se forms with a court on behalf of a client; (3) that contrary to Admis.Disc.R. 23(4)(e)(3), he failed to file the affidavit required by Admis.Disc.R. 23(26)(b); and (4) that he failed to pay the costs of the disciplinary proceeding, as required by Admis.Disc.R. 23(4)(e)(4).
This Court now finds that the Commission’s objections should be sustained.
IT IS, THEREFORE, ORDERED that the Disciplinary Commission’s objections to the automatic reinstatement of the respondent, Michael B. Haughee, are hereby sustained. Accordingly, the respondent’s automatic reinstatement to the practice of law in this state, set to take place on *878August 13, 2003, is hereby stayed until further order of this Court. This Court will schedule proceedings upon the Commission’s objections by separate order.
DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
SHEPARD, C.J., not participating.